PER CURIAM.
In this companion case to Case Nos. 10-2171; 10-2173, the parties cross-appeal a decision by the district court awarding attorney’s fees and costs in the amount of $125,000 to Plaintiffs and $45,000 to Defen*78dant in relation to Plaintiffs’ action alleging that Defendant violated Section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185, and Section 502(a)(1)(B) of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1132. See Moore v. Menasha Corp., No. l:08-cv-1167, 2011 WL 811150, at *1 (W.D.Mich. March 1, 2011).
In light of our opinion reversing the district court’s judgment in Nos. 10-2171 and 10-2173, we also hereby VACATE the district court’s determination of fees and costs in Nos. 11-1422 and 11-1423 and REMAND for further proceedings consistent with our disposition of Nos. 10-2171 and 10-2173.